USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 1 of 22


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 BANK OF AMERICA, N.A.,

                         Plaintiff,

         v.                                               CAUSE NO. 3:21-CV-184 DRL-MGG
                                                           (consolidated cases 3:21-CV-191 and
                                                                       3:21-CV-236)
 LEVERING RUSSELL CARTWRIGHT et al.,

                         Defendants.

                                       OPINION & ORDER

        Levering Russell Cartwright, an elderly man in assisted living, banks with Bank of America,

N.A. (BANA). He befriended Judge Jason Cichowicz after using his services as a then-attorney in

2014. Their professional relationship ostensibly ended, but the two men grew closer over the years

until Mr. Cartwright named Judge Cichowicz the primary beneficiary under his trust in 2015,

reaffirmed in an amended trust in 2018. Mr. Cartwright remains estranged from his two adult children.

        In 2020, Mr. Cartwright asked BANA to transfer all his trust assets to Judge Cichowicz, despite

the seeming expenditure of approximately $450,000 a year (of which less than $180,000 was devoted

to assisted living expenses). BANA suspected elder abuse, so it blocked the transfer under its

Investment Services Agreement and later Mr. Cartwright’s full access to the trust assets, except his

access for daily living expenses.

        This litigation ensued—now consolidating three actions. BANA pursues a declaratory

judgment. The court declines and dismisses BANA’s complaint, favoring the pending coercive action

by Mr. Cartwright that, albeit whittled here through a partial dismissal, remains to address the issues

of consequence among the parties. The Cartwright Foundation’s complaint has become moot. All

told, only the coercive action by Mr. Cartwright remains after today.
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 2 of 22


                                          BACKGROUND

        These facts emerge from the pleadings being challenged in the motions to dismiss, assumed

true as the court must to decide the motions. Levering Russell Cartwright is 81 years old, resides in an

assisted living facility, and is a customer of Bank of America (BANA). A wealthy man, he is the trustee

of the Levering Russell Cartwright 1993-2 Trust (Cartwright Trust), a revocable trust that holds about

$6.7 million in assets at last count. BANA is the custodian of the Cartwright Trust. The bank’s

obligations are outlined in an Investment Services Agreement (see ECF 21-1).

        Mr. Cartwright hired Jason Cichowicz, then an attorney (now judge). They became friends,

with Judge Cichowicz often visiting Mr. Cartwright to keep him company and helping him with daily

needs. The relationship blossomed to where they now describe it as a father-son relationship. This

description has special meaning: Mr. Cartwright is estranged from his adult children (Anne Russell

Redhead and Charles Cartwright) and has no other close family. BANA harbors suspicions about this

relationship and the potential for elder abuse.

        Within one year of meeting Judge Cichowicz, Mr. Cartwright appointed him as co-trustee of

the Cartwright Foundation, a private charitable foundation established by his father, which holds

about $1.3 million in assets. Mr. Cartwright later resigned as a trustee, making Judge Cichowicz sole

trustee. After Judge Cichowicz was elected as a judge in St. Joseph County, BANA says he used about

$165,000 of the Cartwright Foundation’s assets to improve the St. Joseph County Courthouse.

        Mr. Cartwright conveyed by quitclaim deed a residence to himself and Judge Cichowicz, only

to have Judge Cichowicz later convey his interest in the residence back to Mr. Cartwright by quitclaim

deed. Judge Cichowicz prepared both quitclaim deeds. Later, Mr. Cartwright made Judge Cichowicz

the co-owner of his personal checking account with rights of survivorship, and BANA believed the

handwriting on the signature card (other than Mr. Cartwright’s signature) was that of Judge Cichowicz.

Mr. Cartwright’s annual income from his parents’ irrevocable trusts, about $450,000, is deposited into



                                                   2
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 3 of 22


this checking account. BANA alleges that most of this money is spent annually, though Mr.

Cartwright’s living expenses at the assisted living facility don’t come close to this amount.

        Mr. Cartwright restated the Cartwright Trust to make Judge Cichowicz the sole remainder

beneficiary and successor trustee (ECF 21-2). He later restated the Cartwright Trust yet again to add

Judge Cichowicz’s wife and children as remainder beneficiaries (ECF 21-3). He named Judge

Cichowicz attorney-in-fact over his assets, including power over the Cartwright Trust, a power of

attorney that Judge Cichowicz prepared (ECF 21-4).

        Judge Cichowicz regularly wrote checks on Mr. Cartwright’s personal checking accounts and

communicated with BANA about the Cartwright Trust assets and its cash distributions. Shortly after

restating the Cartwright Trust the second time, Mr. Cartwright gifted Judge Cichowicz about $30,000

in stock from the Cartwright Trust. Though Mr. Cartwright signed the letter directing this stock gift,

the return address on the letter was Judge Cichowicz’s home address, according to BANA.

        Later, Mr. Cartwright named Judge Cichowicz as the beneficiary of his Trusteed IRA, which

holds about $357,000. He named Judge Cichowicz’s spouse as the contingent beneficiary. The

handwriting on the beneficiary designation form was, in BANA’s opinion, that of Judge Cichowicz.

BANA didn’t seem to have any issues with Mr. Cartwright’s and Judge Cichowicz’s relationship up

until then.

        In 2020, BANA’s view changed. Mr. Cartwright tried to transfer all his assets in the Cartwright

Trust to Judge Cichowicz. Though BANA tried to dissuade him from doing so, he persisted in his

request. Judge Cichowicz also communicated with BANA about Mr. Cartwright’s request. Mr.

Cartwright sent a direction letter and instructions to transfer all the Cartwright Trust’s assets to Judge

Cichowicz’s personal investment account at another bank (ECF 21-5), though BANA doubted the

direction letter’s authenticity.




                                                    3
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 4 of 22


        Underlying this request to transfer the Cartwright Trust assets was a shifting negotiation over

proposed transactions involving Judge Cichowicz, Mr. Cartwright, and BANA. Much of this was the

subject of an evidentiary hearing on a preliminary injunction request. At first, BANA explained that

Mr. Cartwright’s $1.7 million line of credit with the bank, secured by the trust assets, would need to

be fully paid. Seven days later, Judge Cichowicz asked BANA for the account and payoff information,

indicating that he planned to have Notre Dame Federal Credit Union (NDCU) wire money to pay the

outstanding line of credit and that he wanted this done the next business day.

        Judge Cichowicz took Mr. Cartwright to NDCU. NDCU extended a loan to Mr. Cartwright

and the 1993-2 Trust as co-borrowers. Judge Cichowicz used the NDCU loan proceeds to pay

BANA’s line of credit. NDCU secured its $1.7 million loan with the trust assets. On December 20,

2020, Mr. Cartwright signed a written directive to BANA to transfer all trust assets to an account at

NDCU, but only in Judge Cichowicz’s name, not in Mr. Cartwright’s name. Eight days later, and after

multiple inquiries from Judge Cichowicz, BANA explained that the transfer was under legal review.

        On January 7, 2021, BANA declined the transfer because it believed Judge Cichowicz may be

financially exploiting Mr. Cartwright. Under its Investment Services Agreement, BANA “is not

required to act on any instructions when the Bank in good faith doubts the validity or meaning of

such instructions.” In addition, under this agreement, BANA “is not required to comply with any

direction which the Bank believes may subject [it or an affiliate] to liability or expense, or to commence

or defend any action, unless the Bank consents to, and is indemnified in a manner and amount

satisfactory to the Bank.”

        BANA filed the first lawsuit (3:21-cv-184) seeking a declaratory judgment on its rights and

obligations vis-à-vis Mr. Cartwright on March 12, 2021. Frustrated in his then-current course, Mr.

Cartwright changed course. He told the bank that he terminated Judge Cichowicz’s power of attorney

and requested that the bank terminate the judge’s authority over his accounts on March 15, 2021. On



                                                    4
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 5 of 22


March 26, 2021, he then directed BANA to close all his accounts so he could transfer them to a new

bank. BANA again declined, saying it retained concerns over elder financial abuse.

        Mr. Cartwright sued BANA and two of its employees with a garden-variety list of claims for

the bank’s refusal to allow Mr. Cartwright to withdraw his own funds (3:21-cv-191). A few days later,

the Cartwright Foundation (through its trustee, Judge Cichowicz) sued BANA for its refusal to

transfer the Cartwright Foundation’s assets to another institution, as directed by Judge Cichowicz

(3:21-cv-236). Because the suits all involved the same subject matter, they were consolidated.

        The court denied a preliminary injunction. A number of motions still pend. Both Judge

Cichowicz and Mr. Cartwright moved to dismiss BANA’s declaratory judgment request. BANA

moved to dismiss both Mr. Cartwright’s second amended complaint and the Cartwright Foundation’s

amended complaint. Mr. Cartwright moved to dismiss the amended crossclaims of Anne Russell

Redhead and Charles Cartwright. This order resolves these and other related motions.

                                              STANDARD

        In reviewing a motion to dismiss under Rule 12(b)(6), the court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the nonmovant’s favor. Reynolds v. CB Sports

Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). A complaint must contain a “short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The statement must

contain enough factual matter, accepted as true, to state a plausible claim, not a speculative one.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

must be plausible, not probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th

Cir. 2012). Whether a claim is sufficiently plausible to survive a motion to dismiss is “a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” McCauley

v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (quoting Iqbal, 556 U.S. at 678).




                                                     5
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 6 of 22


        When evaluating a facial challenge to subject matter jurisdiction under Rule 12(b)(1), a court

must use the same “plausibility” standard: the court must accept alleged factual matters as true and

draw all reasonable inferences in favor of the plaintiff. Silha v. ACT, Inc., 807 F.3d 169, 174 (7th Cir.

2015). The plaintiff faced with a 12(b)(1) motion to dismiss bears the burden of establishing the

jurisdictional requirements. Ctr. for Dermatology and Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 588-89

(7th Cir. 2014).

                                              DISCUSSION

        A.         The Court Dismisses BANA’s Declaratory Judgment Claims and Anne Russell Redhead’s and
                   Charles Cartwright’s Amended Crossclaims.

        “In a case of actual controversy within its jurisdiction . . . any court of the United States, upon

the filing of an appropriate pleading, may declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

That the court may hear a declaratory suit doesn’t mean it must. See Envision Healthcare, Inc. v.

PreferredOne Ins. Co., 604 F.3d 983, 986 (7th Cir. 2010); Ray v. Bedi Trust, __ F. Supp.3d __, 2020 U.S.

Dist. LEXIS 42541, 16-17 (N.D. Ind. 2020). “By the Declaratory Judgment Act, Congress sought to

place a remedial arrow in the district court’s quiver; it created an opportunity, rather than a duty, to

grant a new form of relief to qualifying litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995).

        A declaratory suit must address an “actual controversy.” 28 U.S.C. § 2201(a). An “actual

controversy” mirrors the “Cases” and “Controversies” justiciable under the Constitution. MedImmune,

Inc. v. Genentech, Inc., 549 U.S. 118, 126-27 (2007) (citing Aetna Life Ins. Co. v. Haworth, 300 U.S. 227,

240 (1937)); Amling v. Harrow Industries LLC, 943 F.3d 373, 377 (7th Cir. 2019). A dispute must be

“definite and concrete, touching the legal relations of parties having adverse legal interests;” “real and

substantial;” and “admi[t] of specific relief through a decree of a conclusive character, as distinguished

from an opinion advising what the law would be upon a hypothetical state of facts.” MedImmune, 549



                                                     6
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 7 of 22


U.S. at 127; see Aetna, 300 U.S. at 240-41; Amling, 943 F.3d at 377. This requirement is met when “the

facts alleged, under all the circumstances, show that there is a substantial controversy, between parties

having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.” Cent. States, S.E. & S.W. Areas Health & Welfare Fund v. Am. Int’l Grp., Inc., 840

F.3d 448, 451 (7th Cir. 2016) (quoting Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941)).

        Mr. Cartwright and Judge Cichowicz contend that BANA hasn’t established an actual

controversy—quite hard to envision at first blush given the pleadings and injunction request already.

BANA’s declaratory suit addresses four defendants: Levering Russell Cartwright, Judge Cichowicz,

Anne Russell Redhead, and Charles Cartwright. BANA requests (1) guidance on its obligations to

transfer the trust assets to Judge Cichowicz; (2) guidance on its obligations to transfer all of Mr.

Cartwright’s assets to another financial institution; (3) appointment of a legal representative for Mr.

Cartwright to handle his financial accounts, including his personal assets, the Cartwright Trust, his

parents’ irrevocable trusts, and the Cartwright Foundation; (4) discharge from any liability to the

defendants; (5) attorney fees; and (6) other relief the court finds just and proper.

        The court first assesses whether each declaratory judgment defendant has standing for a claim

against the declaratory judgment plaintiff; if not, there is no actual controversy. See, e.g., Sloan Valve Co.

v. Zurn Indus., Inc., 712 F. Supp.2d 743, 750 (N.D. Ill. 2010) (St. Eve, J.); Berger v. Ohio Table Pad Co.,

539 F. Supp.2d 1069, 1090 (N.D. Ind. 2008); see also Collin Cnty., Tex. v. Homeowners Ass’n for Values

Essential to Neighborhoods, 915 F.2d 167, 171 (5th Cir. 1990). To have standing absent statutory authority,

a party must show that it has a “personal stake in the outcome of the controversy.” Sierra Club v.

Morton, 405 U.S. 727, 732 (1972).

        Lack of standing disposes of Mr. Cartwright’s adult children, Anne Redhead and Charles

Cartwright. Neither has a personal stake in BANA’s dispute over the Cartwright Trust assets, so there

isn’t an actual controversy involving them. The dispute centers on the trust’s assets at BANA, not



                                                      7
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 8 of 22


theirs. Neither child is Mr. Cartwright’s legal representative or that trust’s beneficiary. BANA’s

Investment Services Agreement is with the Cartwright Trust (ECF 21-1), not them. They were

disinherited from Mr. Cartwright’s trust (ECF 21-3 at 2), so they no longer have standing as

beneficiaries. Cf. Huff v. Huff, 892 N.E.2d 1241, 1247 n.6 (Ind. Ct. App. 2008) (beneficiaries have “a

fixed and vested property right to distribution of the trust principal”) (citation omitted).

        The court pauses here to address BANA’s argument that these adult children are presumptive

remainder beneficiaries of Mr. Cartwright’s parents’ irrevocable trusts. The children echo this same

argument in defending their crossclaims against dismissal (ECF 86). For its part, BANA points to no

duties it owes the children. For the children’s part, they merely argue that, were Mr. Cartwright to

transfer his trust’s assets, he necessarily will seek distributions of the principal from the irrevocable

trusts to pay for his support or care; and, in turn, that would reduce their interests in these irrevocable

trusts established by their grandparents.

        In short, Mr. Cartwright’s children have experienced no harm today though they speculatively

might in the future—thus they have no standing. See Uzuegbunam v. Preczewski, 141 S. Ct. 792, 797

(2021); Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Otherwise stated, the children have an

attenuated worry about what may happen but have not presented a substantial and present controversy

today—thus again they have no standing. See MedImmune, 549 U.S. at 127; Klaassen v. Trs. of Ind. Univ.,

2021 U.S. Dist. LEXIS 133300, 37 (N.D. Ind. Jul. 18, 2021) (“The court isn’t a law office established

for legal advice—the federal judiciary decides cases, not hypothetical outcomes.”); Ray, 2020 U.S. Dist.

LEXIS 42541 at 30 (“The Declaratory Judgment Act is not meant to keep the court ‘on retainer’ to

answer questions that may hypothetically come up.”). The court’s decision won’t redress any alleged

future injury these children envision, see Uzuegbunam, 141 S. Ct. at 797; Spokeo, 136 S. Ct. at 1547, so

the court won’t entertain a declaratory suit against them and must dismiss their crossclaims.




                                                    8
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 9 of 22


        Unlike the children, Mr. Cartwright has standing to sue. Indeed, he has done so for BANA’s

alleged misconduct. BANA today possesses and restricts his trust’s assets. BANA and the Cartwright

Trust entered into an Investment Services Agreement, with Mr. Cartwright as trustee and as a

depository account holder, so he has standing to sue for the agreement’s breach.

        Judge Cichowicz doesn’t have standing. He is the trustee of the Cartwright Foundation, so he

would have standing to sue on behalf of the Cartwright Foundation regarding its assets, see Ind. Code

§ 30-4-3-3(a)(11), but the Foundation’s claims have become moot. Nothing demonstrates that he

would have standing to sue in his individual capacity vis-à-vis the Cartwright Trust (as he is named in

the bank’s declaratory judgment action). The court sees no clear avenue for Judge Cichowicz to assert

third-party standing. See Shimer v. Washington, 100 F.3d 506, 508 (7th Cir. 1996). Judge Cichowicz isn’t

a party to the Investment Services Agreement. BANA and Judge Cichowicz aren’t engaged in an

adviser-client relationship as it pertains to the Cartwright Trust. See SEC v. Nutmeg Grp., LLC, 162 F.

Supp.3d 754, 778 (N.D. Ill. 2016). Judge Cichowicz isn’t a beneficiary of the trust during the lifetime

of Mr. Cartwright, who, according to the trust, is the “sole and exclusive” recipient of its benefits

today (ECF 21-3). Therefore, even Mr. Cartwright, as the trustee and settlor of the trust, owes no

fiduciary duty to Judge Cichowicz. See Fulp v. Gilliland, 998 N.E.2d 204, 207-08 (Ind. 2013) (settlor of

revocable trust owes no fiduciary duty, as trustee, to remainder beneficiaries).

        The court turns next to each declaratory request. BANA first requests guidance on whether

to transfer the Cartwright Trust assets to Judge Cichowicz. This issue is moot. An issue is moot “when

a court’s decision can no longer affect the rights of litigants in the case before them and simply would

be ‘an opinion advising what the law would be upon a hypothetical state of facts.’” H.P. ex rel. W.P. v.

Naperville Cmty. Unit Sch. Dist. #203, 910 F.3d 957, 960 (7th Cir. 2018) (quoting Brown v. Bartholomew

Consol. Sch. Corp., 442 F.3d 588, 596 (7th Cir. 2006)). This issue became moot when Mr. Cartwright

withdrew this request. To say now whether BANA should have transferred the assets would require



                                                   9
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 10 of 22


 opining on a hypothetical state of facts. No party hints that Mr. Cartwright might renew his request

 in the future, so this doesn’t fall under the “capable of repetition” but “evad[ing] judicial review”

 exception to the mootness doctrine. See Ciarpaglini v. Norwood, 817 F.3d 541, 546 (7th Cir. 2016).

         BANA curiously argues that allowing Mr. Cartwright to transfer all accounts to another

 financial institution—as Mr. Cartwright now wants to do—would be an indirect transfer of the

 Cartwright Trust assets to Judge Cichowicz, because that is ultimately where Mr. Cartwright wants the

 assets (ECF 41 at 11-12). But its interpretation of “transfer” has no basis in authority or in the word’s

 plain meaning. It cannot be said that BANA’s transfer of Mr. Cartwright’s assets to another institution,

 followed by Mr. Cartwright’s independent transfer of those assets to Judge Cichowicz, is somehow

 BANA transferring those assets to Judge Cichowicz, particularly when that receiving financial

 institution would have the same obligations under which BANA now claims to operate. The issue

 over whether BANA should transfer Mr. Cartwright’s assets to Judge Cichowicz is moot.

         BANA next requests guidance on its obligation to transfer Mr. Cartwright’s assets to another

 institution. Though an actual controversy, this issue has ripened into a coercive lawsuit filed by Mr.

 Cartwright, individually and as trustee for the Cartwright Trust. Courts commonly issue declaratory

 judgments to settle legitimately disputed contractual relationships before a breach occurs. See NUCOR

 Corp. v. Aceros Y Maquilas de Occidente, S.A. de C.V., 28 F.3d 572, 579 (7th Cir. 1994) (“The judgment

 would serve the useful purpose of settling the contractual relationships.”); Johnson v. McCuskey, 72 F.

 Appx. 475, 477 (7th Cir. 2003) (“a party may seek a declaratory judgment to determine whether a

 particular contract term is binding and need not risk breaching the contract and await a suit”); see, e.g.,

 Medical Assur. Co., Inc. v. Hellman, 610 F.3d 371, 381-82 (7th Cir. 2010). Mr. Cartwright claims a breach

 has occurred already.

         BANA points to two contractual provisions in the Investment Services Agreement justifying

 its refusal to let him withdraw the funds: first, the provision saying “[t]he Bank is not required to act



                                                     10
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 11 of 22


 on any instructions when the Bank in good faith doubts the validity or meaning of such instructions”

 (ECF 21-1 at 23); and second, the provision saying “[t]he Bank is not required to comply with any

 direction which the Bank believes may subject the Bank or any Bank Affiliate to liability or expense”

 (ECF 21-1 at 23).1 BANA says it had good faith doubts about the validity of Mr. Cartwright’s

 instructions because they may be the result of Judge Cichowicz’s undue influence.

         There was a real and substantial dispute regarding these legal obligations when BANA sued,

 and still is. Mr. Cartwright sued soon thereafter saying BANA breached its obligations, signifying just

 how “real” and “substantial” BANA’s suit is. See MedImmune, 549 U.S. at 127. The court may consider

 this second request for declaratory relief—though it still must decide whether to do so within the

 context of a declaratory judgment complaint or the coercive action.

         Before turning to that subject, the court evaluates the bank’s third request for guidance. BANA

 requests appointment of a legal representative for Mr. Cartwright. This is a mixed bag. BANA seeks

 declaratory judgment for an issue involving the Cartwright Foundation, but the Cartwright Foundation

 hasn’t been named or served in the declaratory judgment suit. Nor does the dispute here concern Mr.

 Cartwright’s parents’ trust: he requests that he be able to move his accounts to another institution, but

 his parents’ trusts are not his accounts at BANA. Instead, funds from the parents’ trusts get deposited

 at set intervals into his BANA account. A declaration in these guises is inappropriate.

         And in truth, the lingering portion of this request isn’t about guidance—a declaration under

 the Declaratory Judgment Act—but about an appointment of a legal guardian. The court’s authority

 to appoint a legal guardian for Mr. Cartwright over the trust’s assets remains a mystery, whether

 generally or under the Declaratory Judgment Act. BANA doesn’t point to any authority.


 1The bank also points to an Indiana statute that says it may refuse a request to disburse funds from an account
 owned by a financially vulnerable adult, including Mr. Cartwright, if it “has reason to believe that the requested
 disbursement may result in financial exploitation of the financially vulnerable adult.” Ind. Code § 23-19-4.1-
 7(a); see also Ind. Code § 23-19-4.1-2.1 (defining “financially vulnerable adult”); Ind. Code § 23-19-4.1-5 (defining
 “qualified individual”).


                                                          11
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 12 of 22


         BANA next requests that the court discharge the bank from any liability. This blanket request

 for indemnification isn’t ripe. No matter the provisions within the Investment Services Agreement,

 disputes over indemnification generally aren’t ripe until the indemnified party has been called upon to

 pay. See Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 537-38 (7th Cir. 2006); Lear Corp. v. Johnson Elec.

 Holdings Ltd., 353 F.3d 580, 583 (7th Cir. 2003). That won’t be determined until the coercive action’s

 resolution. See Matlin v. Spin Master Corp., 979 F.3d 1177, 1181 (7th Cir. 2020) (citing Preiser v. Newkirk,

 422 U.S. 395, 401 (1975)). Likewise, the requests for attorney fees and other relief are just requests for

 future relief, not ripe issues appropriate to declaration.

         In short, the only issue appropriate for declaration concerns interpretation of the Investment

 Services Agreement. In deciding whether to issue a declaration, the court remains mindful of the

 Declaratory Judgment Act’s purpose. A declaration should “clarify and settle the legal relations at

 issue” and “terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to

 the proceeding.” Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746, 749 (7th Cir. 1987) (citation

 omitted). This act contemplates two scenarios: when “(1) [t]he controversy has ripened to a point

 where one of the parties could invoke a coercive remedy (i.e. a suit for damages or an injunction) but

 has not done so; and (2) [a]lthough the controversy is real and immediate, it has not ripened to such

 a point, and it would be unfair or inefficient to require the parties to wait for a decision.” Id. Though

 this suit once fulfilled both scenarios, it no longer does: a coercive action has been filed.

         The court considers these factors to decide whether it should still hear the declaratory suit:

 “(1) whether the judgment would settle the controversy; (2) whether the declaratory judgment action

 would serve a useful purpose in clarifying the legal relations at issue; (3) whether the declaratory

 remedy is being used merely for the purpose of ‘procedural fencing’ or ‘to provide an arena for a race

 for res judicata’; (4) whether the use of a declaratory action would increase friction between our federal

 and state courts and improperly encroach on state jurisdiction, and (5) whether there is an alternative



                                                      12
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 13 of 22


 remedy that is better or more effective.” NUCOR Corp., 28 F.3d at 579 (citing Nationwide Mut. Fire Ins.

 Co. v. Willenbrink, 924 F.2d 104, 105 (6th Cir. 1991)). Analysis of the factors favors dismissal of the

 declaratory suit here in favor of the coercive action.

         The declaratory judgment complaint is unnecessarily duplicative of the coercive action. See

 AmSouth Bank v. Dale, 386 F.3d 763, 787 (6th Cir. 2004) (“Where a pending coercive action, filed by

 the natural plaintiff, would encompass all the issues in the declaratory judgment action, the policy

 reasons underlying the creation of the extraordinary remedy of declaratory judgment are not present,

 and the use of that remedy is unjustified.”); DigiTrax Ent., LLC v. Universal Music Corp., 21 F. Supp.3d

 917, 923 (E.D. Tenn. 2014) (same). Indeed, now that Mr. Cartwright’s children are dismissed, the

 declaratory suit is effectively the flip side of the coin of the coercive suit. Hearing a duplicative suit

 wouldn’t be a wise use of judicial resources. BANA has provided no reason to believe that its requests

 couldn’t be addressed in the coercive suit. Indeed, the coercive suit will “help sharpen and refine the

 issues to be decided” for this case. Albie’s Foods, Inc. v. Menusaver, Inc., 170 F. Supp.2d 736, 740 (E.D.

 Mich. 2001). The court thus dismisses BANA’s declaratory judgment action.

         B.      BANA’s Motion to Dismiss Levering Russell Cartwright’s Second Amended Complaint.

         Mr. Cartwright, individually and in his capacity as trustee, filed the coercive suit against BANA.

 The court afforded him the opportunity to amend to winnow the panoply of claims that seemed

 overstated or inapplicable, but little came from that opportunity. A kitchen-sink approach to pleadings

 merely means that it will take longer for the court to rule when a motion to dismiss comes—as one

 did here.

                 1.      Count Two—Criminal Deception.

         Mr. Cartwright withdrew his replevin claim in count one, so the court turns to the criminal

 deception claim in count two to begin. He pursues this theory through the Indiana Crime Victim’s

 Relief Act (CVRA). Ind. Code § 34-24-3-1; see Kesling v. Hubler Nissan, Inc., 997 N.E.2d 327, 333-34



                                                    13
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 14 of 22


 (Ind. 2013). This claim cannot be predicated on a contract breach, only an independent tort. State

 Group Industrial (USA) Ltd. v. Murphy & Assocs. Indus. Servs., Inc., 878 N.E.2d 475, 480 (Ind. Ct. App.

 2007).

          Statutory deception occurs when a person either “knowingly or intentionally makes a false or

 misleading written statement with intent to obtain property,” or “misapplies entrusted property . . . in

 a manner that [he] knows involves substantial risk of loss or detriment to either the owner of the

 property or to a person for whose benefit the property was entrusted.” Ind. Code § 35-43-5-3(a)2;

 Longhi v. Mazzoni, 914 N.E.2d 834, 844 (Ind. Ct. App. 2009). Mr. Cartwright pursues both theories.

          This first theory stumbles on heightened pleading requirements. See LeSEA, Inc. v. LeSEA

 Broad. Corp., 379 F. Supp.3d 732, 738-39 (N.D. Ind. 2019). Though generally pleadings need only

 contain “a short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

 R. Civ. P. 8(a)(2), averments of fraud “must state with particularity the circumstances constituting

 fraud or mistake,” Fed. R. Civ. P. 9(b); see, e.g., Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 507

 (7th Cir. 2007) (rule applies to “averments of fraud, not claims of fraud”). A claimant must allege “the

 who, what, when, where, and how” of fraud-based claims. Borsellino, 477 F.3d at 507; see Troth v.

 Warfield, 495 F. Supp.3d 729, 739 (N.D. Ind. 2020).

          Mr. Cartwright vaguely alleges that the defendants made false written statements (see, e.g., ECF

 42 ¶ 131). Such a non-descript allegation isn’t enough. Mr. Cartwright later refers to a bank

 representative’s email from December 18, 2020 (id. ¶ 167). This email said “[he] was working with

 [BANA] staff to request the payoff amount for the line of credit.” The complaint never alleges this

 statement was false. Nor does it show how it was meaningfully misleading at the time the bank

 employee made it.


 2This law was repealed effective July 1, 2021, see P.L. 174-2021, § 45 (effective July 1, 2021), but proceedings
 begun before that effective date may continue and be enforced under prior law, see Ind. Code § 1-1-5.5-23(a).



                                                       14
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 15 of 22


         As to the second theory, Mr. Cartwright pleads that BANA misapplied his entrusted property

 by refusing him control and access over his accounts and assets. This allegation spans a lengthy

 period—going from when Mr. Cartwright first requested the trust’s asset transfer to today. Taking his

 allegations as true, he claims the bank and its representatives (Messrs. Fantasia and Heaver) misapplied

 his identifiable assets at substantial risk of loss, assuming as true his voiced concerns about imminent

 tax changes.3 He may proceed on this latter theory.

                  2.       Count Three—Negligence.

         In his second amended complaint, Mr. Cartwright says BANA and its two representatives

 negligently breached their duties to him. Mr. Cartwright contracted this claim away, and the economic

 loss doctrine otherwise bars it.

         The Investment Services Agreement says BANA “is only liable for any loss, reduction in value

 or income directly caused by its gross negligence or willful misconduct” (ECF 19-1 at 33 (emphasis added)).

 The parties explicitly contracted away BANA’s liability for ordinary negligence. See N. Ind. Pub. Serv.

 Co. v. Sharp, 790 N.E.2d 462, 465-66 (Ind. 2003). There are no allegations in the complaint challenging

 the contract’s validity. Indeed, Mr. Cartwright was a Harvard-educated attorney when he signed the

 contract, so this provision cannot be said to be the product of unconscionable disparity in bargaining

 power. See McAdams v. Foxcliff Ests. Cmty. Ass’n, Inc., 92 N.E.3d 1144, 1150 (Ind. Ct. App. 2018). The

 court honors this freely-bargained plain language and dismisses the negligence claim.

         The economic loss doctrine would work the same result. See Indianapolis-Marion Cnty. Pub.

 Library v. Charlier Clark & Linard, P.C., 929 N.E.2d 722, 736 (Ind. 2010); Greg Allen Constr. Co., Inc. v.

 Estelle, 798 N.E.2d 171, 175 (Ind. 2003); Lake Ridge New Tech. Schs. v. Bank of New York Mellon, Trust



 3BANA disputes this allegation in its response, saying Mr. Cartwright has access to his money, though it refuses
 to transfer the trust assets to Judge Cichowicz. In doing so, it points to a January 8, 2021 letter. This argument
 for the letter’s consideration is improper at the motion to dismiss stage, as the court looks only to the pleadings.
 See Gen. Elec. Cap. Corp. v. Lease Resol. Corp., 128 F.3d 1074, 1080 (7th Cir. 1997).


                                                         15
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 16 of 22


 Co., N.A., 353 F. Supp.3d 745, 759 (N.D. Ind. 2018); JMB Mfg., Inc. v. Child Craft, LLC, 799 F.3d 780,

 785 (7th Cir. 2015) (applying Indiana law). Because a commercial contract exists between the parties,

 it generally governs over any claims for negligence. The loss he alleges is purely economic. The only

 way he can get out of the economic loss bar is to establish an exception. His best candidate is breach

 of a duty of care owed to him by a fiduciary, see Indianapolis-Marion Cnty. Pub. Library, 929 N.E.2d at

 736, but such a theory is covered elsewhere in his second amended complaint. Its duplication here is

 unnecessary. Any other exception is left unsupported by anything more than vague or conclusory

 allegations that won’t suffice at this stage. See Iqbal, 556 U.S. at 681.

         Absent these two bars, Mr. Cartwright cannot allege negligence based on violations of

 Financial Industry Regulatory Authority (FINRA) rules. FINRA rules don’t apply to BANA, nor

 create a private right of action here. Mr. Cartwright acknowledges this. See, e.g., J.P. Morgan Chase Bank,

 N.A. v. McDonald, 760 F.3d 646, 649 (7th Cir. 2014); Bank of Am., N.A. v. UMB Fin. Servs., Inc., 618

 F.3d 906, 912 (8th Cir. 2010). And Mr. Cartwright can’t circumvent this law by disguising his FINRA

 claim as a negligence claim. See, e.g., Valelly v. Merrill Lynch, Pierce, Fenner & Smith Inc., 464 F. Supp.3d

 634, 645-46 (S.D.N.Y. 2020). The court dismisses the negligence claim.

                 3.       Count Four—Fraud and Constructive Fraud.

         In Indiana, common law fraud requires a showing that a defendant made a material

 misrepresentation of past or existing fact, which can include an omission when the law imposes a duty

 to speak. Kesling, 997 N.E.2d at 335. Constructive fraud also requires a showing of “the making of

 deceptive material misrepresentations of past or existing facts or remaining silent when the duty to

 speak exists[.]” Kreighbaum v. First Nat. Bank & Trust, 776 N.E.2d 413, 421 (Ind. Ct. App. 2002). The

 “fraud must relate to a present or pre-existing fact and it cannot be predicated upon matters of futurity

 or promises to be performed at some later time.” Peoples Trust Bank v. Braun, 443 N.E.2d 875, 877-78




                                                      16
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 17 of 22


 (Ind. Ct. App. 1983); see Oyebade v. Boston Sci. Corp., 955 F. Supp.2d 920, 945 (S.D. Ind. 2013). The

 heightened pleading standard of Rule 9(b) applies.

        On its face, the second amended complaint remains devoid of the particulars of fraud or

 constructive fraud. The briefing from Mr. Cartwright is likewise littered with generalities and

 conclusions, but no specifics about the representations or omissions that would support such claims.

 Mr. Cartwright just broadly alleges that BANA and its representatives made material

 misrepresentations.

        Paragraphs 96-99 and 163 of Mr. Cartwright’s second amended complaint describe statements

 or omissions one bank representative allegedly made in October 2020 about Mr. Cartwright’s ability

 to transfer trust assets if he paid off a loan secured by these assets. Such statements relate only to

 future conduct, not current or preexisting fact that would be actionable under Indiana law. See Peoples

 Trust Bank, 443 N.E. at 877-78; see Oyebade, 955 F. Supp.2d at 945.

        Mr. Cartwright says Schwartz v. Oberweis, 826 F. Supp.280 (N.D. Ind. 1993), is “almost directly

 on point” for the proposition that he has adequately stated claims for common law fraud and

 constructive fraud. Not even close. In Schwartz, the plaintiff adequately pleaded “specific

 misstatements or omissions of past or current fact,” id. at 288, whereas here not so. In Schwartz, the

 plaintiff also alleged specific details—the date of the events, the manner of the false statements, the

 place of the misrepresentations and omissions, and the fact that the defendant personally made the

 representations—but again not so here. Id. Having had multiple opportunities to provide such detail,

 the court dismisses these claims.

                4.      Count Five—Breach of Contract.

        This is the central claim. Mr. Cartwright says BANA breached its contract. The propriety of

 other claims—including negligence, unjust enrichment, breach of fiduciary duties—are affected by

 this contract, and rightfully so. Contracting parties “have the right to define their mutual rights and



                                                   17
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 18 of 22


 obligations, and a court may not make a new contract for the parties or supply missing terms under

 the guise of construing a contract.” Perrill v. Perrill, 126 N.E.3d 834, 840 (Ind. Ct. App. 2019) (citation

 omitted). To state a contract claim, he must plead that (1) a contract existed, (2) the bank breached

 the contract, and (3) he suffered damage because of its breach. Morris v. Crain, 71 N.E.3d 871, 880 n.5

 (Ind. Ct. App. 2017) (quoting Collins v. McKinney, 871 N.E.2d 363, 370 (Ind. Ct. App. 2007)).

         The bank’s motion makes the soft pitch that Mr. Cartwright hasn’t identified the precise

 contract terms that undergird his allegation that the bank failed to perform proper services, improperly

 retained control over his assets, or charged excessive fees. There is little mystery to the key contractual

 provisions, and any additional edification can be procured in discovery. Mr. Cartwright pleads a

 contract’s existence—the Investment Services Agreement—that he attaches to his second amended

 complaint. See Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013) (court may consider documents

 attached to complaint). His theories of breach include adequate detail for pleading purposes. He has

 plausibly stated this claim, so the court denies the motion to dismiss here.4

                  5.       Count Six—Breach of Fiduciary Duty.

         Mr. Cartwright says BANA breached its fiduciary duties to him, including the duties of good

 faith and failure to act in his best interest. Indiana excepts fiduciary breaches from the economic loss

 doctrine. Indianapolis-Marion Cnty. Pub. Library, 929 N.E.2d at 736. To establish this claim, he must

 show “(1) the existence of a fiduciary relationship; (2) a breach of that duty owed by the fiduciary to

 the beneficiary; and (3) harm to the beneficiary.” Aaron MacGregor & Associates, LLC v. Zhejiang Jinfei

 Kaida Wheels Co., Ltd., 328 F. Supp.3d 906, 927 (N.D. Ind. 2018).

         The bank never argues that Mr. Cartwright cannot meet these requirements as a matter of law.

 Indeed, the bank seemed to recognize some measure of fiduciary obligation during the recent


 4To the extent that Indiana law glosses the contract with a duty of good faith or fair dealing, Wells v. Stone City
 Bank, 691 N.E.2d 1246, 1251 (Ind. Ct. App. 1998), or the contract memorializes one, that issue survives the
 motion to dismiss, just not as a negligence theory.


                                                         18
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 19 of 22


 preliminary injunction proceeding. An investment services provider—like BANA—has fiduciary

 duties, including acting in their client’s best interest, taking reasonable care to avoid misleading clients,

 and fully and frankly disclosing material facts, see Nutmeg Grp., 162 F. Supp.3d at 778 (citing cases),

 quite aside from the contractual obligation to act in Mr. Cartwright’s best interest, U.S. Bank, N.A. v.

 Integrity Land Title Corp., 929 N.E.2d 742, 749-50 (Ind. 2010). This is in addition to any other fiduciary

 duties state law may impose on the bank. The court disagrees with BANA’s argument that the second

 amended complaint lacks sufficient facts to understand the nature of these duties or their breach. This

 claim survives the motion to dismiss.

                 6.       Count Seven—Unjust Enrichment.

         The express contract forecloses an unjust enrichment claim. Unjust enrichment permits

 recovery “where the circumstances are such that under the law of natural and immutable justice there

 should be a recovery.” Zoeller v. E. Chi. Second Century, Inc., 904 N.E.2d 213, 220 (Ind. 2009). To prevail

 on this claim, the plaintiff “must establish that a measurable benefit has been conferred on the

 defendant under such circumstances that the defendant’s retention of the benefit without payment

 would be unjust.” Coppolillo v. Cort, 947 N.E.2d 994, 997 (Ind. Ct. App. 2011). Generally, an express

 contract between parties precludes a claim for unjust enrichment, though there is an exception when

 a contract “does not fully address a subject.” Id. at 998.

         A contract exists between the parties here. It is extensive. It speaks to the parties’ financial

 agreements: the parties agreed “to pay the Bank for its services in the amounts as set forth in the

 Bank’s schedule of fees and expenses for this type of Account in effect at the time services are

 rendered” (ECF 42, Ex. A at 19-20). Mr. Cartwright has provided no evidence that the parties had

 additional agreements outside of those enumerated in the contract or that the contract fails to cover

 an issue in dispute. The court dismisses this claim.




                                                      19
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 20 of 22


                 7.      Count Eight—Conversion.

         Conversion has two elements: first, “the claimant must prove that the control exercised over

 the property was unauthorized;” and second, “the claimant must show that the accused was aware of

 a high probability that this control was unauthorized.” Manzon v. Stant Corp., 138 F. Supp.2d 1110,

 1115 (S.D. Ind. 2001) (internal quotation marks omitted). This claim can be asserted as either civil

 conversion or as civil recovery for criminal conversion under the CVRA. See McKeighen v. Daviess Cnty.

 Fair Bd., 918 N.E.2d 717, 723-24 (Ind. Ct. App. 2009).

         Mr. Cartwright has plausibly pleaded that the bank exercised unauthorized control over his

 property during the period when it refused to allow him full enjoyment of the property; and, whether

 the likelihood of showing the bank was aware of a “high probability” that the control was unauthorized

 is low or not, Mr. Cartwright has plausibly stated a claim here.5 The conversion claim remains.

                 8.      Count 9—Indiana Senior Consumer Protection Law.

         The Indiana Senior Consumer Protection Act says a “person commits financial exploitation

 of a senior consumer when the person knowingly and by deception or intimidation obtains control

 over the property of a senior consumer or illegally uses the assets or resources of a senior consumer.”

 Ind. Code § 24-4.6-6-4(a). There is a private right of action under this statute. Ind. Code § 24-4.6-6-

 5(a). The statutory scheme reveals that “by deception or intimidation” only modifies how the offender

 obtains control over a senior’s property, not the manner of the illegal use. See Ind. Code §§ 24-4.6-6-

 4(a-b), 24-4.6-6-5(c). In short, the bank could violate this statute without deception or intimidation,

 so any failure of particularized allegations under Rule 9(b) isn’t dispositive. See Borsellino, 477 F.3d at

 507. Mr. Cartwright has plausibly pleaded that BANA illegally used the assets. No one has argued that

 merely because these assets are held in trust, a revocable one mind you, that the assets weren’t



 5BANA again points to the January 8, 2021 letter as a merits-based defense, but that won’t fly at this stage
 because that is a matter outside the pleadings. See Gen. Elec. Cap. Corp., 128 F.3d at 1080.


                                                     20
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 21 of 22


 effectively those of a statutorily-defined senior consumer. The court thus denies the motion to dismiss

 this claim.

         C.      The Court Dismisses the Cartwright Foundation’s Amended Complaint.

         The Cartwright Foundation initially sued because BANA refused to transfer its assets to

 another institution. BANA moved to dismiss the foundation’s amended complaint. BANA later

 reported that it transferred these assets, and the Cartwright Foundation filed a notice indicating it will

 dismiss its lawsuit without prejudice, leaving only its request for attorney fees. The court denies

 BANA’s motion to dismiss as moot and dismisses this amended complaint without prejudice under

 Rule 41(a)(1)(A)(i).

         D.      The Court Denies BANA’s Motion to Seal.

         BANA moved to seal its response and the attached exhibits to Mr. Cartwright’s emergency

 motion for injunctive relief. BANA says the response and exhibits contained sensitive information

 regarding Mr. Cartwright and Judge Cichowicz. However, certain information—like Mr. Cartwright’s

 account number, social security number, and taxpayer ID number—was redacted from the exhibits.

 BANA cites no legal authority for sealing these documents. Neither Mr. Cartwright nor Judge

 Cichowicz request a seal. Accordingly, the court denies this motion, with leave to refile it within seven

 days if the parties believe anything within the response and exhibits should remain confidential.

                                             CONCLUSION

         For the reasons stated in this order, the court GRANTS Levering Russell Cartwright’s (ECF

 27) and Judge Jason Cichowicz’s (ECF 25) motions to dismiss the declaratory suit (case no. 3:21-CV-

 184). The court DENIES Mr. Cartwright’s motion for oral argument (ECF 29) as unnecessary.

         The court GRANTS and DENIES IN PART the bank’s motion to dismiss Mr. Cartwright’s

 second amended complaint (ECF 49); DENIES AS MOOT the bank’s motion to dismiss the

 Cartwright Foundation’s amended complaint (ECF 47); DISMISSES WITHOUT PREJUDICE



                                                    21
USDC IN/ND case 3:21-cv-00184-DRL-MGG document 91 filed 09/01/21 page 22 of 22


 Cartwright Foundation’s amended complaint (ECF 39) pursuant to Rule 41; DENIES the bank’s

 motion to seal (ECF 51) with leave to refile and ORDERS the clerk to make the response publicly

 available on September 10, 2021 if no motion to seal is received by September 9, 2021; DENIES AS

 MOOT the motion to dismiss the original crossclaim given the amended crossclaim (ECF 60);

 DENIES AS MOOT Charles Cartwright’s and Anne Russell Redhead’s motion (ECF 73) to deem the

 prior motion to dismiss as moot, not least because of their lack of standing; and GRANTS Mr.

 Cartwright’s motion to dismiss the amended crossclaims of Charles Cartwright and Anne Russell

 Redhead (ECF 75).

        The court DIRECTS the clerk to keep this case docket open because it remains the lead case

 in the consolidated action. The court ORDERS that the parties continue filing all future filings for the

 consolidated action on this docket. This order terms the Cartwright Foundation, Jason Cichowicz,

 Anne Russell Redhead, and Charles Cartwright as parties.

        SO ORDERED.
        September 1, 2021                               s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                   22
